


Exhibit 10.16




DELUXE CORPORATION
2012 ANNUAL INCENTIVE PLAN


AGREEMENT FOR AWARDS PAYABLE IN RESTRICTED STOCK UNITS
FOR 2013


Pursuant to and in accordance with the Deluxe Corporation 2012 Annual Incentive
Plan, you may elect to receive all or a portion of any annual incentive award
payment for the 2013 plan year (if and when declared and awarded, which
typically occurs in the following year) in Restricted Stock Units (“Units”).
Each Unit will entitle you to acquire one share of the common stock, par value
$1.00 (“Common Stock”), of Deluxe Corporation (the “Corporation”), when the
restrictions applicable to each Unit expire or terminate (“lapse”) as provided
below. Your election must be made not later than December 31, 2012, and cannot
be revoked after that date.


The portion of your cash incentive award that you elect to apply to the
acquisition of Units (“Base Amount”) will be increased by 50% (the Base Amount
as so increased being referred to as the “Unit Acquisition Amount”). The number
of Units issued to you will equal the Unit Acquisition Amount divided by the
closing price of the Corporation's Common Stock traded on the New York Stock
Exchange on the date such Units are issued (i.e., the date the incentive award
payment is approved by the Compensation Committee of the Board) as reported by
The Wall Street Journal, Midwest Edition. Fractional Units will be rounded down
to the nearest whole Unit and any amount not applied will be paid to you.


You will receive dividend equivalent payments with respect to the Units until
the restrictions applicable to the Units lapse. Any dividend equivalent payments
paid with respect to any Units shall be paid at the same time that dividends are
paid to the shareholders of the Corporation, less applicable income tax and
social security tax withholding. You cannot sell or transfer the Units.
Certificates representing the Common Stock subject to the Units will not be
issued until the restrictions lapse.


The restrictions will lapse and shares of Common Stock will be issued on the
second anniversary of the date the Units are issued to you (“Expiration Date”)
if you are then employed by the Corporation or any of its Affiliates (as
hereinafter defined). You may elect to have a portion of the shares otherwise
issuable to you withheld to satisfy applicable tax withholding requirements.


Except as provided below, your rights in and to the Units shall terminate on the
termination date of your employment by any company in a group of companies
consisting of the Corporation and its Affiliates, which is not followed by your
immediate re-employment by any other member of said group, for any reason if
that termination occurs prior to the Expiration Date. If your employment is
terminated prior to the Expiration Date by action of the Corporation or any
Affiliate other than for Cause (as hereinafter defined), you will receive a
payment from the Corporation equal to the Base Amount (less any applicable tax
withholding), made as expeditiously as practicable, but not more than 90 days,
following the date of termination. If you voluntarily resign or are terminated
for Cause prior to the Expiration Date, you will receive a payment from the
Corporation equal to the lesser of (a) the Base Amount or (b) an amount equal to
the number of Units attributable to the Base Amount as of the issue date
multiplied by the closing price of the Corporation's Common Stock on the
effective date of your resignation or termination
Rev. 10/12

1

--------------------------------------------------------------------------------




for Cause, which payment (less any applicable tax withholding) will be made as
expeditiously as practicable, but not more than 90 days, following the effective
date of your resignation.
In order to satisfy the requirements of Section 409A of the Internal Revenue
Code and the IRS regulations thereunder (“Section 409A”), the following
provisions will apply. If your employment is terminated prior to the Expiration
Date, but the termination does not constitute a “separation from service” as
defined in Section 409A, then you will have the right to receive the payment
described in the preceding paragraph, but the payment will be deferred until the
earliest of the date on which you incur a separation from service as defined in
Section 409A, the Expiration Date, or the date on which a change in control
event occurs as defined in Section 409A (as described below). This could occur
if, for example, your employment is terminated but you are retained as a
consultant or independent contractor to provide services to the Corporation or
an Affiliate at a rate which is at least 50% of the rate at which you were
providing services as an employee. It is also possible that you may incur a
separation from service as defined in Section 409A even though your employment
has not been terminated, for example if you become a part-time employee and are
providing services at a rate that is less than 50% of the rate at which you
provided services as a full-time employee. If this were to occur you would
receive a payment as described in the preceding paragraph calculated as if your
employment had been terminated by the Corporation without Cause. The provisions
of this paragraph shall also apply to the issuance of shares to which you are
entitled upon your Approved Retirement as provided in the next paragraph if your
Approved Retirement does not constitute a separation from service.
Prior to the Expiration Date, all restrictions applicable to the Units shall
lapse and the Units shall vest fully in and the shares of Common Stock
represented thereby will be issued to you or your heirs, executors,
administrators, estate or representatives, as applicable as expeditiously as
practicable, but not more than 90 days, after your death, Disability or Approved
Retirement (as such terms are hereinafter defined).
Prior to the Expiration Date, all restrictions applicable to the Units shall
lapse and the Units shall vest fully in and the shares of Common Stock
represented thereby will be issued to you, subject to the limitations provided
herein, if there shall occur a Change of Control (as hereinafter defined) of the
Corporation. Such issuance shall be made as expeditiously as practicable, but
not more than 90 days, following the Change of Control, subject to the
following. If the Change of Control does not constitute a “change in control
event” as defined in Section 409A, then your right to receive shares of Common
Stock described above will become fully vested, but issuance of the shares shall
be deferred until the earliest of the date on which you incur a separation from
service as defined in Section 409A, the date on which a change in control event
as defined in Section 409A occurs, or the Effective Date. If as a result of the
Change of Control shares of Common Stock are converted into another form of
property, such as stock of a company with which the Corporation is merged, or
into the right to a cash payment, then in lieu of the shares of Common Stock you
will receive the cash or other property that you would have received had you
owned the shares of Common Stock immediately prior to the Change of Control.
Notwithstanding any other provision of this Award Agreement, if you are a
“specified employee” as defined in Section 409A at the time any amount becomes
payable to you by reason of a separation from service as defined in Section 409A
(including any shares of Common Stock that become issuable upon an Approved
Retirement, or upon the occurrence of a Change of Control, but the issuance of
which is deferred until a separation from service because the Change of Control
did not constitute a change in control event), such payment shall be deferred
until the first business day that is more than six months following the date of
such separation from service (or, if earlier, the date of your death). In
general, “specified employees” are the 50 most highly compensated officers and
policy making personnel of the Corporation and its Affiliates.

2

--------------------------------------------------------------------------------






For the purposes hereof, the terms used herein shall have the following
meanings:


“Affiliate” shall mean a company controlled directly or indirectly by the
Corporation, where “control” shall mean the right, either directly or
indirectly, to elect a majority of the directors thereof without the consent or
acquiescence of any third party.


“Approved Retirement” shall mean any voluntary termination of employment on or
after the date on which the sum of your age and years of employment with the
Corporation and/or its Affiliates equals at least seventy-five (75) with the
approval of the Compensation Committee of the Corporation's Board of Directors,
or any other termination of employment that the Compensation Committee of the
Corporation's Board of Directors should determine qualifies as an approved
retirement.


“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Cause” shall mean:
    
(i)
You have breached your obligations of confidentiality to the Corporation or any
of its Affiliates;

(ii)
You have otherwise failed to perform your employment duties and do not cure such
failure within thirty (30) days after receipt of written notice thereof;

(iii)
You commit an act, or omit to take action, in bad faith which results in
material detriment to the Corporation or any of its Affiliates;

(iv)
You have had excessive absences unrelated to illness or vacation (“excessive”
shall be defined in accordance with local employment customs);

(v)
You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with the Corporation or any of its Affiliates or its or
their businesses;

(vi)
You have been convicted or have pleaded guilty or nolo contendere to criminal
misconduct constituting a felony or a gross misdemeanor, which gross misdemeanor
involves a breach of ethics, moral turpitude, or immoral or other conduct
reflecting adversely upon the reputation or interest of the Corporation or its
Affiliates;

(vii)
Your use of narcotics, liquor or illicit drugs has had a detrimental effect on
performance of employment responsibilities; or

(viii)
You are in default under any agreement between you and the Corporation or any of
its Affiliates.



A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing 30% or more of the combined voting power of the
Corporation's then outstanding securities, excluding, at the time of their
original acquisition, from the calculation of securities beneficially owned by
such Person any securities acquired directly from the Corporation or its
Affiliates or in connection with a transaction described in clause (a) of
paragraph (iii) below; or

(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation)


3

--------------------------------------------------------------------------------




whose appointment or election by the Board or nomination for election by the
Corporation's shareholders was approved or recommended by a vote of a majority
of the directors then still in office who either were directors at the date of
your award election hereunder or whose appointment, election or nomination for
election was previously so approved or recommended, cease for any reason to
constitute a majority thereof; or
(iii)
the shareholders of the Corporation approve a plan of complete liquidation of
the Corporation or there is consummated an agreement for the sale or disposition
by the Corporation of all or substantially all the Corporation's assets, other
than a sale or disposition by the Corporation of all or substantially all of the
Corporation's assets to an entity, not more than 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporation in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale.





Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.


“Disability” shall mean that you are suffering from a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, and
that as a result of such impairment either:


(i)
you have received disability benefits for a period of not less than three months
under a long or short-term disability plan or policy (or both), and are eligible
for benefits under the long-term disability plan of the Corporation or any
Affiliate of which you are employed at the time of such disability; or

(ii)
in the event that your employer does not have a long-term disability plan in
effect at such time, you are unable to engage in any substantial gainful
activity.



“Person” shall have the meaning defined in Section 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) the Corporation or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of Common Stock of the Corporation.


For all purposes of this Award Agreement “separation from service”, “specified
employee”, and “change in control event” shall have the meanings set forth in
Treasury Regulations §1.409A-1(h), §1.409A-1(i), and §1.409A-3(i)(5),
respectively, without regard to any of the optional provisions set forth in such
regulations, except that
(i)
for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be considered
to have incurred a separation from service on the date on which it is reasonably
anticipated that the level of bona fide services the employee will perform after
such date (whether as an employee or as an independent contractor) will
permanently decrease to less than 50 percent of the average level of bona fide
services performed (whether as an employee or an


4

--------------------------------------------------------------------------------




independent contractor) over the immediately preceding 36-month period (or the
full period of services to the employer if the employee has been providing
services to the employer less than 36 months); and
(ii)
for purposes of identifying specified employees the safe harbor definition of
compensation contained in Treas. Reg. §1.415(c)-2(d)(4) (compensation required
to be reported on Form W-2 plus elective deferrals) shall be used, and
compensation paid to a nonresident alien that is not effectively connected with
the conduct of a trade or business within the United States shall be excluded.



This Award Agreement and the award of Units and the issuance of shares of Common
Stock hereunder are subject to and governed by the provisions of the
Corporation's 2012 Annual Incentive Plan and 2012 Long-Term Incentive Plan (as
amended). In the event there are any inconsistencies between this Award
Agreement or those plans, the provisions of the applicable plan shall govern, as
it may be amended or interpreted at the Company's discretion, to meet any
applicable requirements of Section 409A of the Internal Revenue Code.

5